Citation Nr: 0119884	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1955 to 
December 1959, and from July 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  At that time the RO increased a 
10 percent rating which had been in effect for the veteran's 
low back disorder to 20 percent. 

In the January 2000 decision the RO categorized the veteran's 
low back disability as degenerative joint disease (formerly 
lumbosacral strain).  The statement of the case and 
supplemental statement of the case shows that the low back 
disability was evaluated under Diagnostic Code 5295 which 
provides for the evaluation of lumbosacral strain.  
Accordingly, the issue is as stated on the title page of this 
decision.  

In February 20001, the representative requested that the 
Board remand the issue of degenerative disc disease to the RO 
for proper evaluation.  The issue of degenerative disc 
disease of the lumbar spine has not been developed for 
appellate consideration and is not intertwined with the issue 
in appellate status.  Accordingly the issue of service 
connection for degenerative disc disease of the lumbar spine 
is referred to the RO for any appropriate action.


FINDINGS OF FACT

The veteran's lumbosacral strain with joint disease is 
productive of severe impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 40 percent lumbosacral 
strain with joint disease have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R.§ 4.7, Part 4, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records show that the veteran was treated 
for low back complaints.  A VA examination conducted in June 
1964 revealed a diagnosis of lumbosacral strain, chronic, 
mild.  In August 1964, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent rating.  The 10 
percent rating remained in effect until the current claim.  

The veteran was seen at a private facility in May 1999.  At 
that time the diagnoses were degenerative arthritis of the 
lumbar spine with L5-S1 radiculopathy and disc diseased.  The 
physician indicated that his back problem would interfere 
with gainful employment and no change was expected in the 
foreseeable future.

A July 1999 VA radiology examination of the lumbosacral spine 
showed that there was multi-level discogenic changes mostly 
around L5-S1.  Anterior vertebral height of L1 was unchanged 
since August 1990.  Degenerative changes in L5-S1 had further 
progress.  No dislocation was identified.  

An October 1999 VA spine examination showed that the veteran 
injured his back while in the Navy.   The veteran was injured 
when he flipped while trying to bring a seaplane mount up out 
of the water.  He was in the hospital for three weeks.   The 
x-ray did not show any fracture.  At age sixty-four his back 
started hurting very badly.   He had to leave the service 
with an early retirement.  He had a heart attack in November 
1998 for which he received bypass surgery.

The veteran reported having pain, weakness, stiffness, 
fatigability, and lack of endurance.  He did not take pain 
medication for his back, only cardiac medicines.  He has 
periods of flare-up which are precipitated by walking too 
much or with bad weather.  He had 10 percent functional 
impairment.  He did not use crutches, brace, or a cane.  He 
worked as a security guard twice a week.  The physician noted 
that the veteran's back interfered with his job.  Motion 
stopped when the pain began.  There was evidence of painful 
motion, spasm, weakness, and tenderness.  The veteran had 
postural abnormalities, as he was flexed forward 5 degrees.  
The musculature of the back was satisfactory.  For 
neurological abnormalities his deep tendon reflexes were 
hypoactive and equal.  

The range of motion of the lumbosacral spine was flexion to 
the right of 30 degrees; flexion to the left of 22 degrees; 
forward flexion of 80 degrees; and backward extension to 18 
degrees.  The diagnosis was degenerative joint disease of the 
lumbosacral spine with no loss of function due to pain.  

A March 2000 letter from a private physician is to the effect 
that the veteran was examined on that date.  The physician 
believed that he had severe lumbosacral strain with marked 
limitation of forward bending and standing position, loss of 
lateral motion, and abnormality of mobility on forced motion.  
The physician then stated that the veteran would meet the 
criteria for a 40 percent disability rating.

An April 2000 letter from a private medical clinic indicates 
that the veteran's degenerative changes in his lumbosacral 
spine have caused decreased mobility.  He had lumbosacral 
strain, mechanical back problems, as well as osteoarthritis.  
He had not been checked for osteoporosis.  He had some disc 
problems also secondary to this.  He had paravertebral muscle 
spasm and there was a very significant limitation of forward 
bending and lateral flexion.  He could only do 10 percent of 
forward flexion and lateral flexion.  There was some sacro-
iliac (SI) joint tenderness also bilaterally.  His gait was 
slightly abnormal.  There was some weakness in the lower 
extremities.  The physician stated that the veteran's back 
problem was chronic and that it was hard to predict the 
future progression of the veteran.  The physician believed 
that his symptoms were going eventually to gradually get 
worse.  

The physician stated that he had read the VA papers regarding 
the rating decision and that he thought that the veteran 
would definitely meet the criteria for a 40 percent 
disability rating.  

The veteran stated in his May 2000 VA Form-9 that his part 
time job was in jeopardy since he could not climb stairs 
because of his back.


II. ANALYSIS

Initially, the Board notes that all relevant facts have been 
properly developed to the extent possible.  During the 
current appeal, the veteran has not referred to the existence 
of records of recent inpatient or outpatient treatment for 
his service-connected lumbosacral strain, which, if obtained, 
would support his claim for a higher rating for this 
disability.  The veteran was afforded a VA examination of the 
spine in October 1999.  He has been notified in the statement 
of the case as to the criteria necessary to establish an 
increased rating.  The Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.1, 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Consideration of an increased rating for a service-connected 
disability includes evaluating various aspects of functional 
loss and the effects of disability upon the person's ordinary 
activity. This requires a thorough medical examination which 
fully portrays the functional loss with respect to such 
elements as excursion, strength, speed, coordination, and 
endurance, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse, 
depending upon the type of disability involved. 38 C.F.R. §§ 
4.40, 4.45.  See also DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995) (holding that examination report must account for 
functional loss due to pain). In view of these facts the 
Board is of the opinion that a thorough and contemporaneous 
examination would be of assistance in this case.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  See also Schafrath, supra.  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (2000).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The RO has assigned a 20 percent rating for the veteran's low 
back disability in accordance with the criteria set forth in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4. 

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Under this Code provision, the maximum 
40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion. Diagnostic Code 5292 provides that a 40 percent 
evaluation will be assigned for severe limitation of motion 
of the lumbar segment of the spine.  This is the maximum 
evaluation assignable under this code.

Diagnostic Code 5289 provides that a 40 percent evaluation 
will be assigned for ankylosis of the lumbar segment of the 
spine at a favorable angle. The next higher evaluation, 50 
percent, is warranted for ankylosis of the lumbar segment of 
the spine at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.

To summarize, during the October 1999 VA examination the 
physician indicated there was no functional loss due to pain.  
However, the examiner also indicated that there was painful 
motion, spasm, weakness, and tenderness.  Furthermore it was 
reported that the back disability interfered with the 
veteran's work.  The veteran also was flexed forward 5 
degrees and the diagnosis was degenerative joint disease.  
Range of motion was only somewhat limited with forward 
flexion to 80 degrees.  However, the veteran's private 
physicians in April and May 2000 described the strain as 
severe on physician indicating only 10 percent of forward 
flexion.

After reviewing the evidence in conjunction with the rating 
criteria and the Deluca case, it is the Board's judgment that 
the degree of disability resulting from the lumbosacral 
strain with joint disease more nearly approximate the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that a 40 rating is warranted 
for severe lumbosacral strain with joint disease, the maximum 
rating under Diagnostic Codes 5295 and 5292.  

However, these same findings do not support a rating in 
excess of 40 percent.  The current findings do not show the 
presence of ankylosis of the lumbar spine at an unfavorable 
angle.  Also, the Board is satisfied that the current 40 
percent rating includes any functional loss due to pain.  
Thus, a rating in excess of 40 percent is not warranted.


ORDER

A 40 percent evaluation for lumbosacral strain with joint 
disease is granted, subject to the laws and regulations 
governing the award and disbursement of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

